Citation Nr: 0405052	
Decision Date: 02/24/04    Archive Date: 02/27/04

DOCKET NO.  95-33 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased (compensable) evaluation for low 
back strain.  


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel








INTRODUCTION

The veteran served on active duty from January 1951 to 
December 1954.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a June 1995 rating decision by the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied an increased rating for the 
veteran's low back strain.  The veteran now resides with the 
jurisdiction of the St. Petersburg, Florida, RO.  

In an April 2002 decision, the Board denied the appellant's 
claim.  The appellant appealed the Board's denial to the 
United States Court of Appeals for Veterans Claims (Court), 
and the Board's decision was vacated pursuant to a November 
2002 Order, following a Joint Motion for Remand and to Stay 
Further Proceedings.  The Secretary and the appellant 
requested that the Court vacate the Board's April 2002 
decision so that the Board could consider the appellant's 
claim under the newly enacted Veterans Claims Assistance Act 
of 2000 (VCAA).  38 U.S.C.A. §§ 5103A, 5107(a) (West Supp. 
2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d) (2002) and the 
provisions of Quartuccio v. Principi 16 Vet. App. 183 (2002).  
The Court granted the joint motion and vacated the April 2002 
decision remanded the case to the Board.


REMAND

A review of the evidence reflects that the veteran sustained 
injuries to the low back following service and underwent 
several surgeries on the low back including a laminectomy, 
and most recently a spinal fusion in 1973.  In a March 1976 
rating action pertaining to an increased rating for the 
service connected lumbosacral strain, the RO commented that 
his current back disorder was unrelated to service or his 
service connected disability.  In a May 2003 statement a 
private physician rendered an opinion that the veteran's 
severe back pain and post service disc herniation were very 
likely the result of the earlier trauma the veteran sustained 
in active duty.  The Board construes this statement as 
raising the issue of service connection for the postoperative 
residuals, herniated disc, L4-L5 on direct and secondary 
bases.  The Board further finds that this issue is 
intertwined with the current issue in appellate status and 
must be adjudicated by the RO prior to consideration of the 
latter issue. Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Received in December 2001 by the RO was a copy of a September 
1982 decision by the Social Security Administration (SSA), 
which awarded disability benefits to the veteran.  The 
medical records on which that decision was based are not on 
file. 

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5102, 5103, 5103A, 5107 (West 2002)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, § 
7(a), 114 Stat. at 2099-2100.  

The United States Court of Appeals for the Federal Circuit 
has invalidated the regulations, which empowered the Board to 
issue written notification of the VCAA  and to consider 
additional evidence without prior RO review in the absence of 
a waiver of such review by the appellant or his 
representation.  Disabled American Veterans v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003).  

In May 2003 the appellant's representative submitted a waiver 
regarding his right to have the RO review of any additional 
evidence obtained by the Board.  However, in view of the 
intertwined issue identified above and the Board's 
determination that additional evidence should be obtained a 
Remand is required.  

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 and Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

2.  The RO should take the appropriate 
action in order to obtain a copy of the 
medical records on which the September 
1982 SSA decision was based.

3.  The RO should arrange for the veteran 
to be examined by an orthopedic 
specialist who should review the entire 
claims file, including a recently 
submitted medical opinion of W. E. J., 
M.D., dated in May 2003.  Any tests 
deemed necessary should be performed.  
Following the examination, the examiner 
should render an opinion as to whether it 
is as likely as not that the veteran's 
post service disc disorder and associated 
surgeries are in part causally related to 
the series of initial injuries which 
occurred during active duty which have 
resulted in a grant of service connected 
for the lumbosacral strain?

If no, whether the service connected 
lumbosacral strain caused or aggravates 
the veteran's current back disorder? 

If no, the examiner is requested to the 
extent possible to identify all 
complaints and findings which are a 
manifestation of the service connected 
lumbosacral strain versus any non-service 
connected low back disorder.  If the 
examiner's opinions are not favorable to 
the veteran the examiner is requested to 
comment on the May 2003 opinion from the 
veteran's doctor.  The claims folder 
should be made available for review in 
connection with this examination.  The 
specialist should provide complete 
rationale for all conclusions reached.

4.  Thereafter, the RO should adjudicate the 
issue of service connection for the post 
operative residuals, herniated disc, L4-L5 on 
direct and secondary bases.  If the benefit 
sought is not granted the appellant and his 
representative should be notified of the 
denial and of his appellate rights. 

5.  Thereafter, the RO is requested to 
readjudicate the issue on appeal.  If the 
determination remains unfavorable to the 
veteran, he should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken on 
the claims for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered.  

The veteran should be given an opportunity to 
respond to the SSOC prior to returning the 
case to the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




